DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
		1. 	The instant application No. 17/331,108 has claims 1-15 are pending.

	2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
						Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/220,635, filed on July 26, 2017.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sending a frame to other STAs except the STA in the first BSS, in response to the target BSS identifier being same with the second BSS identifier and a preset condition is met, wherein the preset condition comprises that the target BSS identifier is different from the first BSS identifier” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 6 and 11 recites the following limitation: “sending a frame to other STAs except the STA in the first BSS, in response to the target BSS identifier being same with the second BSS identifier and a preset condition is met, wherein the preset condition comprises that the target BSS identifier is different from the first BSS identifier.” Applicant specification discloses See 0031, before a device needs to send data on a channel, the device first receives data on this channel, and determines whether the channel is occupied by using a received signal strength indicator (RSSI). The RSSl is also referred to as CCA sensitivity. Based on the 802.11 standard, when it is detected that an effective preamble has a RSSI (-82 dBm (decibels per milliwatt)) greater than or equal to a CCA threshold, the CCA indicates that the channel is in a busy state. The specification fails to disclose not to send a frame to the stations based on first identifier and a second identifier. Further, nothing in the specification discloses sending a frame to other STAs. See ¶0067, if the PPDU meets the preset spatial reuse condition, the network node contends for an access channel, and communicates with a station other than the target relay in the first BSS.  The limitation has no support in the original specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 3, 5-6, 9-10, 11, 13-14, 16-17, 18 and 20-21 of U.S. Patent No. 11026259. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant application and patent discloses the network node determines whether the PPDU meets a preset condition, where the first BSS identifier is an identifier of a first BSS to which the network node belongs, the second BSS identifier is an identifier of an extended BSS to which a target relay belongs, and the target relay and the network node belong to the first BSS; and if the PPDU meets the preset condition, the network node contends for an access channel, and communicates with a station other than the target relay in the first BSS.
However, Instant application claims 1, 6 and 11 fails to disclose “a preset condition specifying: a received signal strength indicator is less than an overlapping BSS (OBSS) packet detection level (OBSS PD level) is met” which the patent discloses.
It has been held that the omission an element and its functions is an obvious expedient if the remaining elements perform the same as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claims 3-5, 8-10 and 13-15 the claims of the instant application are rejected on the ground of non-statutory double patenting as being unpatentable over corresponding claims 2, 3, 5-6, 10, 11, 13-14, 17, 18 and 20-21  of patent no. 11026259, respectfully. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-5 of patent 11026259 discloses similar scope of invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Adachi et al. (Pub. No. US 2009/0010199 A1)- his data frame is used when the wireless relay communication terminal 201 transmits a data frame to the wireless communication terminal 101 or 102, or when the wireless relay communication terminal 203 transmits a data frame to the wireless communication terminal 103. The Address 1 field contains the RA. As in the case where ToDS=0 and FromDS=0 described above, the RA is equivalent to the DA because the frame is transmitted to a wireless communication terminal (having no relay function) of a non-base station/non-wireless relay communication terminal. The Address 2 field contains the TA. Since the data frame is transmitted from a wireless base station/wireless relay communication terminal, the TA is equivalent to the MAC address of the wireless base station/wireless relay communication terminal, i.e., the BSSID. The Address 3 field contains the SA. The SA is not necessarily the same as the BSSID because there is also a case when the wireless base station/wireless relay communication terminal transmits a data frame received from another wireless communication terminal. For example, when the wireless communication terminal 101 shown in FIG. 1 is the transmission source of data and transmits the data to the wireless communication terminal 103 connecting to the wireless relay communication terminal 203, the data frame is transmitted from the wireless relay communication terminal 203 to the wireless communication terminal 103 via the wireless relay communication terminals 201 and 202. In the transmission from the wireless relay communication terminal 203 to the wireless communication terminal 103
Wang et al. (Pub. No. US 2016/0112107 A1)- STA 101 is located at cell edge of a basic service set (BSS), then it typically suffers from difficulty with channel access (e.g., detects Channel (CCA) busy) due to overlapping BSS (OBSS) interference and higher packet collision rate from OBSS hidden nodes. Furthermore, STA 101 becomes interference to OBSS devices. In the example of FIG. 1, STA 101 is a cell edge device and detects Channel (CCA) busy during the WM access. In one novel aspect, STA 101 may apply beamforming to improve its situation while reducing interference to OBSS. More specifically, beamforming is used to explore spatial reuse and thereby improving network capacity.
Seok et al. (Pub. No. US 2017/0105143 A1)- the radio frequency module to receive a first frame from an access point (AP), the first frame including a multiple basic service set identifier (BSSID) information indicating a plurality of BSSIDs to assign a plurality of BSSs, each of the plurality of BSSIDs having 48 bits uniquely identifying a corresponding BSS, instruct the radio frequency module to receive a second frame from the AP, the second frame including a first identifier, the first identifier having 3 bits used to assist the device in identifying at least one of the plurality of BSSs, and instruct the radio frequency module to transmit a physical protocol data unit (PPDU) to a receiving station, the PPDU including a signal field, the signal field including a second identifier, the second identifier being set to a value of the first identifier. The value of the first identifier is set to a same value for all of the plurality of BSSs.
Kim et al. (Pub. No. US 2018/0227952 A1)- if the victim STA is an AP of the OBSS, it may be assumed that an SR STA and an OBSS AP have been spaced apart from each other at a specific distance or more because a BSS to which the SR STA belongs and a BSS to which the OBSS AP belongs have an inter-BSS relation. However, if the victim STA is an OBSS STA, an SR STA cannot obtain accurate information about the distance from the OBSS STA. That is, if the victim STA is an OBSS STA, it may not be assumed that the SR STA and the OBSS STA have been spaced apart from each other at a specific distance or more. Accordingly, if the SR STA is located close to the OBSS STA, an SR operation of the SR STA may cause a serious interference on the OBSS STA.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472